Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/457745 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is June 28, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statement dated October 22, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
4.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of US Co-pending application No. 16/457,679 from the same inventors, filed on the same day as the current application-06/28/2019. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘679 application include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claim 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per claim 1, last paragraph recites “controlling, based at least in part on a simulated object controller and the initial trajectory, the simulated object;” and “controlling, based at least in part on an autonomous vehicle controller, the simulated autonomous vehicle;”. These limitations recites a simulated object controller and an autonomous vehicle controller, but fail to mention how the simulated object or the simulated autonomous vehicle is being controlled with 
ii)	 As per claim 6, last paragraph recites “controlling, based at least in part on a simulated object controller and the waypoint, the simulated object;” and “controlling, based at least in part on an autonomous vehicle controller, the simulated vehicle.”. These limitations recites a simulated object controller and an autonomous vehicle controller, but fail to mention how the simulated object or the simulated autonomous vehicle is being controlled with these controllers and their relationships or connections with the preceding limitations-making these limitations and the overall meaning of the claim indefinite.  
iii)	 As per claim 13, last paragraph recites “controlling, based at least in part on a simulated object controller and the waypoint, the simulated object;” and “controlling, based at least in part on a vehicle controller, the simulated vehicle.”. These limitations recites a simulated object controller and a vehicle controller, but fail to mention how the simulated object or the simulated autonomous vehicle is being controlled with these controllers and their relationships or connections with the preceding limitations-making these limitations and the overall meaning of the claim indefinite. 

As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Levinson et al. hereafter Levinson (Pub. No.: US 2017 /0132334 A1), in view of Joshua David Goldberg hereafter Goldberg (Pub. No.: US 2019/0129831 A1).

Regarding Claim 1, Levinson discloses a system comprising:
one or more processors (Levinson: [0129]); and
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations (Levinson: [0130]) comprising:
receiving simulation instructions associated with log data that is generated by an autonomous vehicle traversing an environment (Levinson: [0144]: sensor data; [0146]: receives log file data from a fleet 3630a of autonomous vehicles, the log file data providing various types of data, including, but not limited to, object data 3631, map data 3633, sensor data 3635, and vehicle component data 3637, as well as any other data that may describe the structures and/or functions of one or more autonomous vehicles in fleet 3630a.);
 (Levinson: [0142], [0143], [0146]: simulator 3640 may simulate operation of autonomous vehicle 3630 in a driving scenario that include driving over unique terrain that may be unique to a city ( e.g., hills of San Francisco, city traffic of New York City, etc.), as well as during different driving conditions ( e.g., simulations of reduced wheel friction due to rain, ice, etc.);
generating, based at least in part on the simulation instructions, an instantiation region that is associated with a simulated object in the simulated environment, the simulated object associated with an object that is represented in the log data (Levinson: [0146], [0156]: Based on this data model, simulator may generate simulated environment 3603 to include two (2) dynamic objects 3682a and 3682b to consider in navigation and planning rather than one (1) dynamic object 3682a, based on modeled behaviors derived from dynamic object data modeler 3621);
determining a position associated with a simulated autonomous vehicle traversing the simulated environment (Levinson: Figure 21-item 2110; Figure 30-item 3010; [0104]: At 2110, the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle);
determining, based at least in part on the simulation instructions, an initial trajectory associated with the simulated object (Levinson: [0075]: data identifying static objects or dynamic objects may be derived ( e.g., at a perception engine) from at least Lidar and camera data. At 508, a detected object is determined to affect a planned path, and a subset of trajectories are evaluated (e.g., at a planner) responsive to the detected object at 510; [0090] planner may generate a trajectory);
(Levinson: Figure 15-item 1502, [0096]: The message data may indicate event attributes associated with a non-normative state of operation in the context of a planned path for an autonomous vehicle);
determining a simulation cost associated with the waypoint (Levinson: [0077], [0078]: optimizing cost functions associated with operating an autonomous vehicle service);
controlling, based at least in part on a simulated object controller and the initial trajectory, the simulated object (Levinson: [0145]: Simulator 3640 may also include a simulator controller 3656 configured to control the simulation to adapt the functionalities of any synthetically-generated element of simulated environment 3603 to determine and evaluate cause-effect relationships, among other things); and
controlling, based at least in part on an autonomous vehicle controller, the simulated autonomous vehicle (Levinson: [0151]: Simulator 3640 may use data generated by sensor modeler 3625 to model any number of sensors implemented in a simulated autonomous vehicle 3630).
Levinson does not explicitly disclose:
instantiating, based at least in part on determining that the position is associated with the instantiation region, the simulated object in the simulated environment.
Goldberg discloses: 
instantiating, based at least in part on determining that the position is associated with the instantiation region, the simulated object in the simulated environment (Goldberg: [0047]: The vehicle computing system 104 can obtain perception data 212 that is indicative of one or more states (e.g., current and/or past state(s)) of one or more simulated objects that are within a simulated environment; Also see [0026], [0029], [0061], [0071], [0079]);



Levinson and Goldberg are analogous art because they are from the same field of endeavor. They both relate to Autonomous Vehicle simulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above simulated environment of an automated vehicle, as taught by Levinson, and incorporating the instantiations of object attributes into the simulated environment, as taught by Goldberg.
One of ordinary skill in the art would have been motivated to do this modification in order to controlling the simulated autonomous vehicle within the simulated environment, as suggested by Goldberg (Goldberg: abstract).

 	Regarding Claims 6 and 13, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Levinson and Goldberg discloses the system of claim 1, wherein controlling the simulated object comprises:
generating a candidate trajectory associated with the simulated object (Goldberg: [0049], [0050], [0073], [0079]);
determining a candidate cost that indicates a difference between the waypoint and the candidate trajectory (Goldberg: [0049], [0050], [0073], [0079]); and
(Goldberg: [0049], [0050], [0073], [0079]).

 	Regarding Claims 8 and 15, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Levinson and Goldberg further discloses the system of claim 2, wherein the position is a first position, the operations further comprising:
determining a second position associated with the simulated autonomous vehicle (Levinson: [0146], 0156]),
wherein generating the candidate trajectory is based at least in part on the second position (Levinson: [0146], 0156]).

 	Regarding Claims 9 and 16, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Levinson and Goldberg discloses the system of claim 2, wherein the difference is a first difference, and
wherein the waypoint is associated with a simulated object attribute comprising at least
one of:
an object position;
an object velocity;
an object acceleration; or
(Goldberg: [0026], [0049], [0050], [0073], [0079]);, and
wherein determining the candidate cost comprises:
determining a second difference between the simulated object attribute and the candidate trajectory (Goldberg: [0026], [0049], [0050], [0073], [0079]).

 	Regarding Claims 10, 11, 17 and 18, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Levinson and Goldberg discloses the system of claim 1, wherein the position is a first position, the operations further comprising:
determining a second position associated with the simulated autonomous vehicle (Levinson: [0087]: whereas a second state of operation (i.e., "non-normative operation") may describe another situation in which the confidence level associated with possible trajectories are insufficient to guarantee collision-free travel.);
generating, based at least in part on the simulation instructions, a destruction region that is associated with the simulated object in the simulated environment (Levinson: [0088]: Upon determining a confidence level ( e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101…Note that planner 1164 may trigger transmission of a request 1135 for teleoperation support prior to a state transitioning to a non-normative state; [0100]: "reduced communication region"); and
(Levinson: [0088]: Upon determining a confidence level ( e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101…Note that planner 1164 may trigger transmission of a request 1135 for teleoperation support prior to a state transitioning to a non-normative state; [0100]: "reduced communication region");.

 	Regarding Claims 12 and 19, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 7, the combinations of Levinson and Goldberg discloses the method of claim 6, wherein instantiating the simulated object comprises:
determining the position of the simulated vehicle (Levinson: Figure 21-item 2110; Figure 30-item 3010; [0104]: At 2110, the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle); and
determining that the position is within the instantiation region (Goldberg: [0026]: one or more initial conditions of the simulated autonomous vehicle within the simulated environment (e.g., initial position, heading, speed, etc.); Also see [0029], [0061], [0071], [0079]).

 	Regarding Claim 14, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 20, the combinations of Levinson and Goldberg discloses the non-transitory computer-readable medium of claim 19, wherein the
position is a first position, and wherein determining the second region comprises:
determining at least one of a:
a second position of the simulated vehicle;
a third position of the simulated object; or
a classification associated with the simulated object (Levinson: [0087]: whereas a second state of operation (i.e., "non-normative operation") may describe another situation in which the confidence level associated with possible trajectories are insufficient to guarantee collision-free travel; Also see [0089]: classification type).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Zhang et al. (Pub. No.: US 2019/0278290 A1) teaches determining the requirement of a perception range for a particular type of vehicles and a particular planning and control technology.
Davis et al.  (U.S. Patent No. US 11086318 B1) teaches determining autonomous vehicle scenarios based on autonomous vehicle operation data.
Rosique et al. (A Systematic Review of Perception System and Simulators for Autonomous Vehicles Research, 2019, MDPI, pp 1-29) conceptually presents a systematic review of the perception systems and simulators for autonomous vehicles (AV)s.
Kar et al. (Meta-Sim: Learning to Generate Synthetic Datasets, 2019, arXiv, pp 1-14) defines automatically synthesize labeled datasets that are relevant for a downstream task by proposing Meta-Sim, which learns a generative model of synthetic scenes, and obtain images as well as its corresponding ground-truth via a graphics engine..

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146